DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/12/2021 have been fully considered but they are not persuasive. 
Regarding claim 13, the applicant argues that Aandersson et al. does not explicitly disclose the limitation: “wherein the step of determining a target impedance parameter based on the operating band and the operating frequency is specifically: determining, by the device, that the target impedance parameter is a first impedance parameter when the operating frequency is greater than a preset frequency in the operating band; or determining, by the device, that the target impedance parameter is a second impedance parameter when the operating frequency is less than a preset frequency in the operating band; or determining, by the device, that the target impedance parameter is a first impedance parameter or a second impedance parameter when the operating frequency is equal to a preset frequency in the operating band.” (Note: the limitation above has alternative language, which means only one of the determining steps is required). Particularly, the applicant argues that Aandersson et al. discloses determining the frequency selective impedance of the receive frequency blocking arrangement and in para. 0033, 0034, Aandersson et al. discloses determining the frequency selective impedance of the transmit frequency blocking arrangement, and the applicant argues that it is respectfully submitted that one of ordinary skill in the art would not seek to modify the method for tuning a radio antenna frequency by determining a target impedance parameter based on the operating band and the operating frequency in Carsten with the receive or transmit frequency blocking arrangement disclosed 
The Examiner would like to highlight the teaching of Aandersson et al. in fig. 10, Steps 1020-1040; para. 0027, 0028, 0033, 0034, 0073, 0074, 0113, 0114. As illustrated in fig. 3a, “…the FTI comprises a frequency selective impedance 320 having different values at different frequencies (e.g. a capacitance connected in series to ground may have a higher impedance value at low frequencies than at high frequencies)”; and in para. 0074, “the impedance may have higher impedance value at frequencies not exceeding a threshold than at frequencies exceeding the threshold (hereafter referred to as low frequency high value impedance). Alternatively, the impedance may have higher impedance value at frequencies exceeding threshold than at frequencies not exceeding the threshold (hereafter referred to as high frequency high value impedance).”. In other words, the FTI 300 comprises a frequency selective impedance 320 having different values at different frequencies. For example, a frequency selective impedance is at high impedance value (read as the first impedance value as claimed) at frequencies exceeding a threshold.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tuning state candidates used for impedance adjustment of Carsten and to implement with the feature as taught by Aandersson et al. to determine a frequency selective impedance of a receive frequency blocking arrangement having higher impedance value at frequencies exceeding a threshold; and/or to determine a frequency selective impedance of a transmit frequency blocking arrangement having higher impedance value at frequencies not exceeding a threshold;
.

Applicant’s arguments, see remark on page 8, filed on 01/12/2012, with respect to claims 22-25 have been fully considered and are persuasive.  The 35 U.S.C. 101 Rejection of 22-25 has been withdrawn. 
Applicant’s arguments, see remark on pages 9-10, filed on 01/12/2012, with respect to claims 19 and 22 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of 19, 21, 22, 24, 25 has been withdrawn. 
Applicant’s arguments, see remark on page 11, filed on 01/12/2012, with respect to 15, 18, 21, 24 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of 15, 21, 24 has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: Carsten (EP3026822A1) in view of Aandersson et al. (Pub No.: 2015/0222321).
Regarding claim 13, Carsten discloses a method, applied to a device (Carsten see fig. 1, communication device 100), wherein the device comprises an antenna and an impedance circuit of the antenna, and the method comprises :
obtaining, by the device, an operating frequency of the antenna, wherein the operating frequency is a frequency currently used by the device during communication (Carsten see fig. 8, step 802; para. 0028, 0029; in 802, the radio frequency and/or other RF information {e.g.. band and sub-band) can be determined). The radio frequency and/or band is used during existing/current operation; 
determining, by the device, an operating band based on the operating frequency, wherein the operating band is a band to which the operating frequency belongs (Carsten see fig. 8, step 802; para. 0028, 0029, 0047;  in 802, the radio frequency and/or other RF information (e.g.. band and sub-band) can be determined. In para. 0047, 9. The method of aspect 1, comprising obtaining band information associated with the operation of the wireless communication device). The radio frequency is the operating frequency of the wireless device that belongs to the radio frequency (RF) band;
determining, by the device, a target impedance parameter based on the operating band and the operating frequency (Carsten see fig. 8, step 804; para. 0012, 0013, 0028, 0029, 0032; In para. 0032, and 
adjusting, by the device, an impedance parameter of the impedance circuit to the target impedance parameter (Carsten see fig. 8, step 814; para. 0012, 0013, 0032; In para. 0032, the method 800 then applies the selected tuning state to the tunable element 814).
However, Carsten does not explicitly disclose the feature wherein the step of determining a target impedance parameter based on the operating band and the operating frequency is specifically: determining, by the device, that the target impedance parameter is a first impedance parameter when the operating frequency is greater than a preset frequency in the operating band; or determining, by the device, that the target impedance parameter is a second impedance parameter when the operating frequency is less than a preset frequency in the operating band; or determining, by the device, that the target impedance parameter is a first impedance 2Application No.: 16/498,858Docket No.: P191023US00 parameter or a second impedance parameter when the operating frequency is equal to a preset frequency in the operating band. Note: the above limitation is in alternative language form, and only one of the determining steps is required.
Aandersson et al. from the same or similar fields of endeavor discloses the feature wherein the step of determining a target impedance parameter based on the operating band and the operating frequency is specifically: determining, by the device, that the target impedance parameter is a first impedance parameter when the operating frequency is greater than a preset frequency in the operating band; or determining, by the device, that the target impedance parameter is a second impedance parameter when the operating frequency is less than a preset frequency in the operating band; or determining, by the device, that the target impedance parameter is a first impedance 2Application No.: 16/498,858Docket No.: P191023US00 parameter or a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tuning state candidates used for impedance adjustment of Carsten and to implement with the feature as taught by Aandersson et al. to determine a frequency selective impedance of a receive frequency blocking arrangement having higher impedance value at frequencies exceeding a threshold; and/or to determine a frequency selective impedance of a transmit frequency blocking arrangement having higher impedance value at frequencies not exceeding a threshold;
The motivation would be to improve transmission efficiency by balancing the impedance at both the transmit and receive sides in order to provide isolations between a transmitter and a receiver.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: Carsten (EP3026822A1) in view of Aandersson et al. (Pub No.: 2015/0222321) as applied to claim 13 above, and further in view of Craninckx et al. (Pub No.: 2017/0026022).
Regarding claims 16, Carsten in view of Aandersson et al. does not explicitly disclose the feature wherein the operating band is a band corresponding to frequency division duplex ( FDD).
Craninckx et al. from the same or similar fields of endeavor discloses the feature wherein the operating band is a band corresponding to frequency division duplex ( FDD) (Craninckx et al. see para. 0045).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Carsten in view of Aandersson et al. and to implement with the feature as taught by Craninckx et al. to implement FDD bands supported in a tunable impedance network.
The motivation would be to improve transmission reliability.

Allowable Subject Matter
Claims 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19, 21, 22, 24, 25 are allowed.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/               Primary Examiner, Art Unit 2464